 

Case 10-11255-CSS Doc 4381 Filed 05/08/20 Page 1 of 7

 

F\E
FHCED
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE 2020MAY-8 AM 9:5]
US BANKRUPTCY COUR?
' ) Chapter 11 DISTRICT OF DELAWARE
nre: )
) Case No. 10-11255 (CSS)
SS Body Armor I, Inc., et al ) Jointly Administered
)
)
Debtors ) Hearing Date: June 2, 2020
) 10am

)Related Docket # 4377

 

RESPONSE OF D. DAVID COHEN, AN INTERESTED PARTY
TO THE EQUITY GROUP MOTION TO ENFORCE JOINT
CHAPTER 11 PLAN OF LIQUIDATION REGARDING
REQUIRED RESIGNATIONS FROM THE RECOVERY

TRUST AND OVERSIGHT COMMITTEES

D. David Cohen, an interested party in these proceedings,
affirms as follows:

1, This is the Bankruptcy of the publicly owned Company formerly known as
DHB Iudustries, Inc. (““DHB” or herein the “Debtor’’)

2. The Petition in Bankruptcy was filed on April 14, 2010. At the time of the
filing, the Debtor listed no litigation claims against David H. Brooks
(“Brooks” ) and the Debtor was in favor of a settlement resolution which would
have (a) given no money to the Debtor, (b) taken no money as damages from
Brooks and (c) both given to Brooks a general release of all civil claims and an
indemnity with respect to claims arising under Section 304 of the Sarbanes Oxley
Act. 304 claims are subject to the exclusive jurisdiction of the Securities &
Exchange Commission (the “Commission”). Cohen opposed the Settlement.
Class Counsel proposed that Settlement. The Debtor signed that Settlement ,
Cohen has been against release of Brooks and against the 304 indemnity for Brooks

dating back to 2006 and prior thereto. Cohen lost before the EDNY. Cohen

“

 
Case 10-11255-CSS Doc 4381 _ Filed 05/08/20 Page 2 of 7

refused to give up, appealed and hired Carter Ledyard Milburn (“CLM”). CLM
alone successfully prosecuted Cohen's appeal to the Second Circuit which saved
the Debtor from the general release it was prepared to give to Brooks in 2010

and which also preserved the Debtor's 304 claims. The argument on the appeal
was held on January 15, 2010. CLM argued to preserve the litigation claims

of the Debtor against Brooks et at, while the Class Counsel and the Debtor's
Counsel argued for release of Brooks and 304 Indemnification for Brooks.
Fortunately, CLM won the argument before the Second Circuit, and all claims

against Brooks were preserved and the 304 Indemnification was struck down.

3. No one, except Cohen to the extent of $139,600, has paid or offered to pay CLM
one red cent for its superior legal work succeeding before the Second Circuit.

CLM's claims remain to be heard.

4. Cohen was DHB's listing counsel in 2001, and as part of the listing process,
Vice President for Mergers and Acquisitions on January 1, 2002. Cohen was fired
terminated on June 28, 2002. He immediately reported to the DHB Audit
Committee , and as a consequence a valuable Warrant was wrongfully taken from
him. He then risked his life, his career, and his license to practice law trying to
prevent Brooks wrongdoing against the publicly owned Debtor, and thereafter
trying to preserve all of Debtor's claims against Brooks. No one has paid

Cohen for (a) his loss of a $14,000 a month employment; (b) his continuing

services to the entity without compensation for 18 years on a quantum meruit basis
or otherwise; (c) his loss of the valuable warrant; (d) the destruction of the value of
the 40,000 DHB Shares ($588,000) issued to him in January of 2005. The people
who deny him compensation are the same people who wanted to give Brooks a
release and indemnification in 2010. They were wrong and Cohen was right then.
Cohen's claims remain to be heard, It is the Debtor's Estate which has been the
beneficiary of Cohen's and CLM's work product, and at the same time it is those

claims which have been relegated to last-in line for resolution.

5. Debtor's counsel and Class Counsel entered into the 2015 Amended Joint

 

 
Case 10-11255-CSS Doc 4381 Filed 05/08/20 Page 3 of 7

Plan of Liquidation, They did so by choosing to give up, over Cohen's objections, all
the Debtor's civil claims against Brooks and relying instead totally on criminal
restitution for the Debtor and for the Class to fund their Plan. Brooks died n jail in
2017, resulting in the abatement of all possible criminal claims against him. The
only claim for liability in favor of the Debtor which actually in fact survived
Brook's death was the Commission's claims under Sarbanes Oxley 304 (and
possibly other Commission claims against Brooks). The Equity Group argues that
the Debtor's failure to pay or resolve the “Cohen Disputed Claims” is not a
condition for a “change of control” because this Court has reserved $5 Million for
the payment thereof. (Motion paragraphs 13 & 14), They argue that if “history is
any guide, the Recovery Trust” will have partially paid the “Allowed Class 6
Interests well before the Cohen Disputed Claims are resolved.” There is absolutely
no basis given for that attempt by the Equity Group's to jump the line in

priority over the “Cohen Disputed Claims.” 18 years without decency, honesty
and justice to Cohen (and obviously to CLM as well since 2010) is no excuse for that
condition to be permitted to persist forever. The Equity Group shades it's true
intentions. The Equity Group's true intention is to pay nothing at all to Cohen,
not now and not ever. The Moving party appears to be actively hoping that the 80
year old claimant will die before Cohen's “Disputed Claims” are settled or tried.

If that was not their strategic objective, the Motion would have come with a
stipulation of value in the amount of the reserve at least for the CLM claims.
Putting first things first requires resolution of the Cohen and CLM disputed claims
before control of this case passes to Equity. That is especially so because the facts
will show that almost all, if not all, of the Equity Group's shares were acquired, on
information and belief, after Bankruptcy was filed and based on assertions of
Brooks multi-million dollar, undisclosed by the Petition liabilities to the Debtor. In
other words, Cohen's assertions that there was “hidden gold” in this case led them
to believe that there was value here, and now that the hidden gold has turned up as
Cohen predicted and CLM effectuated with the Second Circuit Appeal in 2010,
they propose by this motion that Cohen and CLM continue to be unpaid until

kingdom come, while the Equity Group collects a new set of fees and expenses
Case 10-11255-CSS Doc 4381 Filed 05/08/20 Page 4 of 7

PLUS partial distributions.

6. The Commission secured a $142 Million judgment against the Brooks Estate
in 2019, The Commission's judgment was satisfied by a Settlement
arrangement simultaneously made

in the Eastern District of New York (“EDNY”) using Brooks assets which

were held by a unit of the Department of Justice (“DOJ”). In this case, the

Debtor pretends that saving the Debtor from the general release it was

proposing to grant to Brooks in 2010 and the Commission's 304 Judgment

in the amount of $142 Million in favor of the Debtor had NOTHING TO DO

with the Global Settlement Agreement the Brooks Estate and Brooks family made
with the DOJ in the EDNY. Cohen contends that the Debtor's pretensions are part
and parcel of a huge attempted in process fraud on this Court. Cohen makes such
assertion hoping to get the Debtor and the various affiliated and associated parties
to withdraw false assertions about the origin of the liability used for the Global
Settlement, and to work together with CLM and the Equity parties to bring

about a final result of this case which can bring honor to all involved.

7. Cohen is a retired attorney who has been involved in all aspects of this case and
controversy for more than 18 years. Cohen has a multiplicity of interests in the
Debtor's Estate. He is, and has been a shareholder of the Debtor. He has an
unresolved unsecured creditor claim against the Debtor, and a claim as one of the
Additional Investor Victims ($92,000) in the EDNY List of individuals entitled to
criminal restitution, and as an a potential additional beneficiary of this

Court's reservation of $5 Million for the payment of professional fees in

respect of the litigation judgment secured against the Brooks Estate.

8. On April 15, 2020, this Court decided a Motion to Enforce the Second
Amended Joint Chapter 11 Plan of Liquidation, which Motion to Enforce
was filed by an Equity Group. Cohen is and has been throughout
sympathetic to the interests of Equity, as he himself is both a shareholder
and an Additional Investor Victim. But, Cohen strongly believes that the

interests of both the Shareholders and the Additional Investor Victims

 
Case 10-11255-CSS Doc 4381 Filed 05/08/20 Page 5 of 7

would be best served by a round table negotiated conclusion
of this case, with full participation by the Equity Group and not by

additional litigation concerning “seats” at the table.

9, America is in a crisis much more important than the very important
interests of the parties in this case. Cohen is elderly, fully retired for more
than six years, and without an office or a secretary. Because of the covid 19
crisis, and the mandatory work stoppages in New York, Cohen respectfully
requested a limited amount of additional time within which to respond to the
Equity Group's current motion to change the composition of the Committees.
On May 1, 2020, Equity Group's counsel professionally politely declined that
request. On information and belief, I do not believe that was counsel's
decision. It's client wants complete control of this case— without giving this
Court and the parties full and fair opportunity to consider the likely delay and
other consequences of making the Equity Group spokespersons for all of the
Shareholders (when they are a 25% minority) and all of the Additional

Investor Victims (when apparently they represent none of them.)

10., The Equity Group Members include Chong Sin, Daniel Khaykis

(former Equity Committee Members), Rodney McFadden and Jeff

Dardanian, among others. Cohen is NOT opposed to them, or any of them.
Cohen is opposed to any party who for purely selfish and possibly biased reasons
will be arguing that CLM is entitled to zero for the successful Second Circuit

appeal, given the outcome of this case, and that Cohen also is entitled to zero.

11, The Equity Group motion also seeks a forced resignation of General Larry Ellis
from the Committees, part of their blindness to the facts and history. General Ellis
was the CEO of the Debtor after Brooks and before the “Bankruptcy Group” took
over. As CEO he had direct line responsibility to all of the interest groups. To the
best of my understanding, he has never served on any of the Committees

solely for his own account. His continued participation is and likely would be a

benefit to the Debtor and to the Estate. Cohen opposes his forced resignation.
Case 10-11255-CSS Doc 4381 Filed 05/08/20 Page 6 of 7

FOR ALL THE FOREGOING REASONS, Cohen requests that the
proposed hearing date be adjourned to a date which is at least thirty days later than
the earlier of June 2, 2002 or the date that the work stoppages and separation
rules in Delaware permit regular Court proceedings in Bankruptcy Court to take
place; AND that unless a full resolution of all issues including the Cohen Disputed
Claims is presented to this Court, that the Court permit and require on such
adjourned date a full hearing with appropriate testimony and documentary
evidence on the actual BACKGROUND of the case and controversy to be
determined on a full record before determining whether a “change in control”
necessary for change of composition of the Committees has taken place.

Respectfully Submitted

 

“ NH

D. David Cohen

May 6, 2020
Roslyn, New York

D. David Cohen, pro se
P.O. Box 316

82 Tara Drive

Roslyn, NY 11576

 
Case 10-11255-CSS Doc 4381 Filed 05/08/20 Page 7 of 7

SERVICE LIST

POTTER ANDERSON & CORROON LLP
Jeremy W. Ryan, Esq,

R, Stephen McNeill, Esq,

1313 North Market Street

P.O. Box 951

Wilmington, DE 19801

PACHULSKI STANG ZIEHL & JONES
laura Davis Jones, Esq.

919 North Market Street/17" Floor
Wilmington, DE 19899-8705

ARENT FOX LLP

Beth M. Brownstein, Esq
1301 Avenue of Anericas, 42d Floor
New York, NY 10019

THE ROSNER GROUP, LLC
824 N Market Street
Wilmington, DE 19801

CROSS & SIMON
913 North Market Street/11" Floor
Wilmington, DE 19899 -1380

LOWENSTEIN & SANDLER
Michael S. Etkin, Esq

63 Livingston Avenue
Roseland, New Jersey 07068

 
